    Case 5:20-cv-00128 Document 45-4
                                30-1 Filed on 09/26/20
                                              09/02/20 in TXSD Page 1
                                                                    2 of 5
                                                                         6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

TEXAS ALLIANCE FOR RETIRED
AMERICANS; SYLVIA BRUNI; DSCC; and
DCCC,

               Plaintiffs,
                                                                CIVIL ACTION NO. 5:20-cv-128
       V.


RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

               Defendant.



                     SECOND DECLARATION OF BRUCE SHERBET
                    COLLIN COUNTY ELECTIONS ADMINISTRATOR

I, Bruce Sherbet, pursuant to 28 U.S.C. § 1746, testify that:

    1. My name is Bruce Sherbet, and I currently serve as the Elections Administrator in Collin
       County, Texas. I began my service in Collin County in December 2015. Prior to starting
       with Collin County, I served as the Dallas County Elections Administrator for 24 years and
       spent another two years doing the same work for Ellis County. All in all, I began working
       with elections when I was 19, almost 38 years ago.

   2. My experience gives me substantial insight into the technology and procedures of Texas
      elections as well as subject matter expertise as to the various complexities of conducting
      elections in Texas.

   3. I understand that the constitutionality of HB 25-repealing the availability of the "one-
      punch" straight ticket voting ("STV") option-has been challenged in Texas. I do not have
      any opinion as to whether HB 25 should or should not have been passed by the Texas
      Legislature. I am offering this declaration to provide the Court with facts as to how this
      legislation will affect the process to cast a ballot in Collin County and across Texas and
      how any changes now would affect the 2020 general election. My statements here are based
      on my experience and subject matter expertise in this field and my nearly four decades of
      observing conditions as they actually exist in Texas elections.

   4. Making any change to the ballots now would be devastating to the administration of 2020
      general election in Texas. November 3, 2020 is barely two months away. But that is not
      the only critical deadline. The election really has already begun. Paper ballots are already
 Case 5:20-cv-00128 Document 45-4
                             30-1 Filed on 09/26/20
                                           09/02/20 in TXSD Page 2
                                                                 3 of 5
                                                                      6



   being proofed to be printed. The order of the candidates is already programed into the
   electronic voting machines, and we are currently finalizing the 138 different ballot styles
   that are required in 239 precincts in Collin County alone. There is no way to now change
   the substance of the ballot without causing a massive disruption to the administration of
   the 2020 general election.

5. We began to prepare for 2020 general election months ago. Preparing the ballots requires
   setting the proper order of the races, candidates, and propositions for both printing paper
   ballots and programing into the electronic voting machines. After the results of the July
   2020 primary runoffs, we knew the offices and most of the candidates who would be on
   the ballot. Significantly, the Texas Secretary of State is required to formally certify the
   candidates for inclusion on a ballot by the 67th day before the election. For the 2020 general
   election, the Secretary issued such a certification on August 28, 2020.

6. After that certification, we were able to finalize our ballots. We did so immediately and
   will be sending the final ballots to the printer on September 4, 2020. The printer will likely
   take 7 to 10 business days to get the 70,000 printed ballots back to us. We are required by
   law to mail ballots to overseas and military voters no later than 45 days before the election,
   which this year is September 19, 2020. At the same time, we also start mailing out ballots
   to voters in Texas who have already applied to vote by mail.

7. In short, the mail-in ballots for the November 2020 general election is nearly finalized and
   will be submitted for printing next week. In my view, I don't see how we reprogram and
   reprint the mail-in ballots to include the STY option in time to then send out those ballots
   to meet our statutory deadlines.

8. Likewise, changing the ballot now would create problems for in-person voting as well. It
   is by no means as simple as "flipping a switch" to include the STY option on Texas
   electronic voting machines.

9. Even before the Secretary of State formally certifies the candidates on the ballot, we work
   with the vendor of our voting machines to program the software to list the offices and other
   ballot items in the proper order. This is an iterative process the requires testing to ensure
   its accuracy. It usually takes us several weeks of going back and forth with the vendor to
   make sure that everything is running right and in the proper order. This process takes time
   because there is not one single ballot in Collin County. This year, we will have 13 8 different
   ballots for the various voters who live in this county. To test the accuracy of the software,
   we have to run every possible combination of votes on each individual ballot through the
   machines to ensure that they are marking and tallying the votes correctly. That means there
   at least 10,000 test ballots that have to run through our machines. We do two such tests,
   one internally to try to make sure everything is counting accurately, and then one that is
   open to the public for those interested to ensure the machines are working properly.

10. Requiring the STY option now would mean that we would have to reprogram each of those
    138 different ballots, particularly because the STY option (when used) can only go at the
    front of the ballot. That means each race, proposition, and other ballot item on 138 different
Case 5:20-cv-00128 Document 45-4
                            30-1 Filed on 09/26/20
                                          09/02/20 in TXSD Page 3
                                                                4 of 5
                                                                     6



   ballots would have to shift positions. We would then have to re-run the tests as indicated
   above. Not only would such a reprograming put a strain on the staff of the Elections
   Department, it increases the potential for error given that the election is just weeks away.
   The Governor extended the early voting period for the upcoming election, meaning that in-
   person voting starts on October 13, 2020. There is simply not enough time to reprogram
   the voting machines and conduct enough testing to ensure the accuracy before in-person
   voting begins.

11. Based on decades of experience as a Texas election administrator, I can confidently say
    that other counties in Texas would face similar problems if there is a change to the ballot
    at such a late stage of the election process.

12. I understand that there is a question as to whether HB 25 will increase the amount of time
    it takes voters to complete their ballots. Making this determination requires an
    understanding the process of voting in Texas and the hardware and software used in Texas
    polling locations.

13. One of the most significant jobs of a county election official is to decide how many voting
    machines to place at each individual polling location. The locations themselves are decided
    by the body that governs the county, e.g., the County Commissioners Court in Collin
    County, in consultation with the county elections department staff. Once those locations
    are determined, the election official decides how many machines to place in which location.
    I make that decision based on analyzing turnout at various locations in prior elections and
    attempting to forecast turnout for the upcoming election. If one location had a particularly
    high volume of voters compared to the number of machines in a prior election, I will often
    make sure to add more machines in that location for the upcoming election. It is my
    understanding that other county election officials follow a similar process.

14. When a voter arrives at a polling location in Collin County, he or she first must check in
    and register before going to a voting machine. The voter then uses the machine to mark his
    or her votes, which results in a printed paper ballot once the voter is satisfied with his or
    her selections. That paper ballot is then scanned into a separate machine before the voter
    exits the polls. This is a similar process to that which occurs in all Texas counties that use
    electronic voting machines, although some do not require the separate scanning of paper
    ballots. That is determined by the type of voting machine in use by a particular county.

15. Collin County uses the Election Systems & Software ("ES&S") Express Vote system. This
    system uses a touchscreen and lists each ballot item (e.g., individual races, bond measures,
    propositions) individually on its own page that shows up on the screen of the voting
    machine. The voter selects his or her choice on each ballot item by simply touching the
    box next to the desired vote and then touching the "Next" arrow to move to the next ballot
    item. Once the voter has made all of the desired votes, he or she can review those votes on
    the screen before printing out a paper copy of those selections. After review on the screen,
    the voter then prints a paper copy that again lists all of his or her selections. The voter can
    then review those selections again, and make changes if necessary, before scanning the
    paper ballot into a separate machine to cast his or her votes.
Case 5:20-cv-00128 Document 45-4
                            30-1 Filed on 09/26/20
                                          09/02/20 in TXSD Page 4
                                                                5 of 5
                                                                     6




16. The ES&S ExpressVote system is used by many counties across Texas in addition to Collin
    County, including Bexar, Dallas, El Paso, Fort Bend, Williamson, and Webb counties.
    Travis County recently switched to the ES&S ExpressVote system in 2019, and it will be
    in use for the 2020 general election.

17. On the ES&S ExpressVote system-as well as all of the other electronic voting systems in
    use in Texas to my knowledge- marking the STV option does not allow voters to skip over
    any of the pages for any of the individual ballot items. The software used in Texas elections
    requires voters to "confirm" each of their individual choices for each partisan race even
    after marking the STV option on their ballot. That means when a voter selects the STV
    option, he or she is still required to go through every page of the ballot, race by race, to
    approve of the automatic STV selections and click "Next" to proceed to the next ballot
    item. Voters can, of course, change the selection for any of the individual contests. Thus,
    even with the use of the STV option, voters must still scroll through the entire ballot, page
    by page, at the voting machine in order to cast their ballot. As such, from the perspective
    of the voter standing at the voting machine, the repeal of the STV changes only whether a
    particular candidate is pre-selected on the individual pages related to partisan contests on
    the ballot.

18. Additionally, the STV option can and does cause voter confusion and frustration through
    what is called "emphasis voting." As stated above, even if a voter uses the STV option, he
    or she still has to go through each individual race before casting the ballot. Some voters
    will try to "emphasize" or "confirm" their vote for a particular candidate by touching the
    box next to the candidate' s name on the page for that particular race. That will result in the
    candidate being de-selected by the voter. In other words, the STV option had already
    selected the candidate, and when the voter clicked on the selection to emphasize or confirm
    the choice, the voter inadvertently de-selected that candidate. On final review of their votes,
    voters think that their votes had been lost or changed. When this happens, the voters will
    then speak with election officials to go through various corrective procedures, which takes
    additional time. Thus, in some cases, the elimination of the STV option will serve to
    decrease voter confusion and the time to vote in certain circumstances.

19. Further, Collin County has upgraded its ES&S ExpressVote system software to allow
    multiple races to appear on each page of the voting machine. It' s my understanding that
    multiple other counties are upgrading to the same software in advance of the 2020 general
    election.

20. Lastly, any discussion of voting wait times must consider the generous time allowed in
    Texas for early voting. For example, in Collin County, early voting is extremely popular.
    In 2018, 83% of voters who voted in-person did so during the early voting period, and only
    17% of in-person voters voted on election day. Turnout during the early voting period
    follows a predicable pattern. A large number of voters vote on the first day of early voting
    and the last two days of early voting, but daily turnout decreases during the middle of the
    early voting period. This offers voters great flexibility in finding a convenient time to cast
    an early ballot without waiting in any line on election day. For the 2020 general election,
   Case 5:20-cv-00128 Document 45-4
                               30-1 Filed on 09/26/20
                                             09/02/20 in TXSD Page 5
                                                                   6 of 5
                                                                        6



       Governor Abbott extended by another week the early voting period, so it will now span
       three weeks and two weekends. Collin County will be encouraging voters to take advantage
       of the days in the early voting period with lower turnout.


I declare under penalty of perjury that the foregoing is true and correct.

Executed on September    L ,2020.


                                                      Collin County Elections Administrator
